DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “wherein the plurality of blended strained infant formula ingredients comprise a plurality of refined fibrous material portions that each do not comprise any physical dimension greater than 0.125 inches” in lines 13-15.  It is unclear what is meant by the phrase “refined fibrous material portions.”  It is unclear what constitutes a “refined” fibrous material portion and an “unrefined” fibrous material portion.  It is also unclear what constitutes a “fibrous material portion.”
Claim 13 recites the limitation “wherein the plurality of infant formula ingredients comprise a plurality of refined fibrous material portions that each do not comprise any physical dimension greater than 0.125 inches” in lines 16-18.  It is unclear what is meant by the phrase “refined fibrous material portions.”  It is unclear what constitutes a “refined” fibrous material portion and an “unrefined” fibrous material portion.  It is also unclear what constitutes a “fibrous material portion.”
Claim 18 recites the limitation “wherein the plurality of infant formula ingredients comprise a plurality of refined fibrous material portions that each do not comprise any physical dimension greater than 0.125 inches” in lines 19-21.  It is unclear what is meant by the phrase “refined fibrous material portions.”  It is unclear what constitutes a “refined” fibrous material portion and an “unrefined” fibrous material portion.  It is also unclear what constitutes a “fibrous material portion.”
Clarification is required.
Claims 2-12, 14-17, and 19-20 are rejected as being dependent on a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 3-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan Jr. et al. US 2021/0352938 in view of Quintero et al. US 2017/0209003, Johnson US 2006/0040001, Galaffu et al. US 2019/0388464, and Knight et al. US 2017/0238580, or alternatively Claims 1 and 3-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan Jr. et al. US 2021/0352938 in view of Quintero et al. US 2017/0209003, Johnson US 2006/0040001, Galaffu et al. US 2019/0388464, Knight et al. US 2017/0238580, and Dunn et al. US 2005/0245861.
Regarding Claim 1, Sullivan Jr. et al. discloses a beverage composition (drink) (‘938, Paragraph [0035]) comprising a plurality of ingredients comprising coconut water (‘938, Paragraphs [0005], [0012], and [0058]), hemp hearts (‘938, Paragraph [0070]), and chondurs crispus (‘938, Paragraph [0004]).
Sullivan Jr. et al. discloses using coconut in any form (‘938, Paragraphs [0035] and [0058]) but does not explicitly teach using young Thai coconut water or young Thai coconut meat in the drink composition.  Sullivan Jr. et al. also does not disclose using Medjool dates in the drink composition.
Quintero et al. discloses a coconut water beverage composition (‘003, Paragraph [0103]) comprising young Thai coconut water (‘003, Paragraphs [0097] and [0099]) or coconut meat (‘003, Paragraph [0007]).
Both Sullivan et al. and Quintero et al. are directed towards the same field of endeavor of coconut water containing compositions.  Sullivan Jr. et al. teaches using coconut in any form (‘938, Paragraphs [0035] and [0058]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the coconut water beverage composition of Sullivan et al. and use young Thai coconut water or young Thai coconut meat as one of the ingredients of the beverage composition as taught by Quintero et al. since the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination in view of Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (MPEP § 2144.07).  Quintero et al. teaches that there was known utility in using young Thai coconut water as well as coconut meat in making a beverage composition having a coconut water.  Furthermore, one of ordinary skill in the art would utilize young Thai coconut water since Quintero et al. teaches young coconuts contain a large quantity of water when immature and young (‘003, Paragraph [0003]).
Further regarding Claim 1, Sullivan et al. modified with Quintero et al. is silent regarding using Medjool dates in the drink composition.
Johnson discloses a nutritional composition for a beverage (‘001, Paragraph [0031]) comprising Medjool dates (‘001, Paragraph [0052]) and a plurality of ingredients (‘001, Paragraph [0028]).
Both Sullivan et al. and Johnson are directed towards the same field of endeavor of beverage compositions comprising a plurality of ingredients.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the beverage composition of Sullivan et al. and incorporate Medjool dates as taught by Johnson since the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination in view of Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (MPEP § 2144.07).  Johnson teaches that there was known utility in using Medjool dates as an ingredient in making a beverage composition.  Furthermore, one of ordinary skill in the art would utilize young Medjool dates based upon the particular flavor profile desired by a particular consumer.
Further regarding Claim 1, Sullivan et al. modified with Quintero et al. and Johnson is silent regarding the beverage composition being an infant formula, the plurality of ingredients being blended strained infant formula ingredients, and the young Thai coconut water being present in an amount having a percentage by mass of between 35% and 55% of the plurality of blended strained infant formula ingredients, the young Thai coconut meat being present in an amount having a percentage by mass of between 15% and 35% of the plurality of blended strained infant formula ingredients, the hemp hearts being present in an amount having a percentage by mass of between 5% and 15% of the plurality of blended strained infant formula ingredients, the Chondrus crispus being present in an amount having a percentage by mass of between 1% and 10% of the plurality of blended strained infant formula ingredients, and the Medjool dates being present in an amount having a percentage by mass of between 10% and 20% of the plurality of blended strained infant formula ingredients.
Galaffu et al. discloses food or beverage products for babies (‘464, Paragraph [0060]) comprising a fruit or vegetable juice composition (‘464, Paragraph [0063]) made with coconut (‘464, Paragraph [0026]) and containing additional vitamins, minerals and micronutrients in accordance with the recommended daily intake guidelines of government bodies (‘464, Paragraph [0064]) and that nutritional mineral deficiencies (micronutrient malnutrition) affects a large proportion of the human population (‘464, Paragraph [0002]).  Knight et al. discloses a juice beverage (‘580, Paragraph [0037]) that is filtered (‘580, Paragraph [0048]) wherein the juice is mixed together based upon a formula wherein the mixed juices are adjusted to match certain flavor profiles by adding amounts of juices and ingredients as needed for a variety of juice profiles (‘580, Paragraph [0019]).
Sullivan et al., Galaffu et al., and Knight et al. are all directed towards the same field of endeavor of juice beverage compositions.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the beverage composition of Sullivan et al. to be an infant formula beverage composition as taught by Galaffu et al. based upon the desired demographic of consumer.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the beverage composition of Sullivan et al. to use a plurality of blended strained ingredients as taught by Knight et al. in order to filter the juice to minimize off flavor profiles from high pressure on the juice pulp and to adjust the clarity of the final beverage product (‘580, Paragraph [0018]).  Additionally, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the amounts of the various ingredients of the beverage composition of Sullivan et al. since Knight et al. teaches that juices can be mixed together based on a formula wherein the mixed juices are adjusted to match certain flavor profiles depending upon the amounts of juices and ingredients added wherein different juice profiles can be made (‘580, Paragraph [0019]).  Additionally, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the amounts of the various ingredients of the beverage composition of Sullivan et al. since Galaffu et al. teaches that nutritional mineral deficiencies (micronutrient malnutrition) affects a large proportion of the human population (‘464, Paragraph [0002]) and that food or beverage compositions contain vitamins, minerals, and micronutrients in accordance with the recommendations of government bodies such as the recommended daily intake guidelines (‘464, Paragraph [0064]).  Differences in concentration of the ingredients of the beverage composition will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration of each ingredient of the beverage composition is critical.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation in view of In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP § 2144.05.II.A.).  One of ordinary skill in the art at the time of the invention would adjust the amounts and proportions of the beverage composition of Sullivan et al. based upon the desired flavor profile as suggested by Knight et al. (‘580, Paragraph [0019]) and to provide the desired degree of micronutrients to prevent nutritional mineral deficiencies (‘464, Paragraphs [0002] and [0064]).
Further regarding Claim 1, the coconut, hemp hearts, Chondrus cripus, and Medjool dates necessarily have a plurality of fibrous material portions.  Knight et al. discloses filtering the juice (‘580, Paragraph [0018]).  However, Sullivan et al. modified with Quintero et al., Johnson, Gallafu et al., and Knight et al. is silent regarding the plurality of blended strained infant formula ingredients comprising a plurality of refined fibrous material portions that each do not comprise any physical dimension greater than 0.125 inches.  However, the mere scaling up of a prior art beverage composition capable of being scaled up would not establish patentability in a claim to an old beverage composition so scaled in view of In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) (MPEP § 2144.04.IV.A.).
Further regarding Claim 1, in the event that it can be shown that the claimed physical dimensions of the plurality of refined fibrous material portions not being greater than 0.125 inches is critical, Dunn et al. discloses a mesh type feeder used to feed infants who are susceptible to choking while being fed (‘861, Paragraph [0002]) comprising a mesh enclosure having a plurality of holes wherein each hole is sized to be from about 0.020 inches to about 0.10 inches in diameter (‘861, FIG. 1) (‘861, Paragraph [0016]), which falls within the claimed physical dimension of the plurality of refined fibrous material portions not comprising any physical dimension greater than 0.125 inches.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the beverage composition of modified Sullivan et al. and filter out the plurality of blended strained infant formula ingredients to obtain a plurality of refined fibrous material portions that do not comprise any physical dimension greater than 0.125 inches as taught by Dunn et al. since where the claimed physical dimensions of the plurality of refined fibrous material portions falls within ranges disclosed by the prior art, a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).  One of ordinary skill in the art would adjust the size of plurality of refined fibrous material portions of modified Sullivan et al. in order to prevent choking in infants as suggested by Dunn et al. (‘861, Paragraph [0002]).
Regarding Claim 3, Sullivan et al. discloses the plurality of ingredients comprising water (‘938, Paragraph [0005]).
Regarding Claim 4, Sullivan et al. discloses one of the plurality of ingredients being in juice form (‘938, Paragraph [0005]).
Regarding Claim 5, Sullivan et al. discloses the plurality of ingredients comprising spirulina (‘938, Paragraphs [0035] and [0048]) and bladderwrack (‘938, Paragraph [0021]).
Regarding Claims 6-9, the limitations “wherein the plurality of ingredients are selected from an ingredient menu by an end consumer,” “wherein the ingredient menu is accessed by the end consumer through a graphical user interface,” “wherein each of the plurality of ingredients selected from the ingredient menu by the end consumer are further selected by the end consumer to be in one or more of whole form, chopped form, diced form, shredded form, crushed from, desiccated from, ground form, powdered form, baked form, toasted form, blended form, pulverized form, or juiced form,” and wherein selection of the plurality of ingredients from the ingredient menu by the end consumer initiates delivery of the selected ingredients to the end consumer” are intended use limitations regarding a method of using the beverage composition.  In this regard, applicant’s attention is invited to MPEP § 2114.I. and MPEP § 2114.II. which states features of an apparatus may be recited either structurally or functionally in view of In re Schreiber, 128 F.3d 1473, 1478, 44 USPQ2d 1429, 1432 (Fed. Cir. 1997).  If an examiner concludes that a functional limitation is an inherent characteristic of the prior art, then to establish a prima facie case of anticipation or obviousness, the examiner should explain that the prior art structure inherently possess the functionally defined limitations of the claimed apparatus in view of In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432. See also Bettcher Industries, Inc. v. Bunzl USA, Inc., 661 F.3d 629, 639-40,100 USPQ2d 1433, 1440 (Fed. Cir. 2011).  The burden then shifts to applicant to establish that the prior art does not possess the characteristic relied on in view of In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432; In re Swinehart, 439 F.2d 210, 213, 169 USPQ 226, 228 (CCPA 1971).  Additionally, apparatus claims cover what a device is, not what a device does in view of Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claimed in view of Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Furthermore, if the prior art structure is capable of performing the intended use, then it meets the claim.  These limitations do not further limit the characteristics of the claimed beverage composition.
Regarding Claims 10-12, the limitations “wherein non-liquid ingredients of the plurality of ingredients are combined and blended together for a first amount of time to define a first plurality of blended ingredients and wherein liquid ingredients of the plurality of ingredients are added to the first plurality of blended ingredients are blended together for a second amount of time to define a second plurality of blended ingredients,” wherein the second plurality of blended ingredients are filtered through a strainer,” and “wherein the strainer comprises a pore diameter of no greater than 0.125 inches” are product by process limitations.  Even though product by process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of al product does not depend on its method of production.  If the product in the product by process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process in view of In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (MPEP § 2113.I.).
Regarding Claim 13, Sullivan Jr. et al. discloses a beverage composition (drink) (‘938, Paragraph [0035]) comprising a plurality of ingredients comprising coconut water (‘938, Paragraphs [0005], [0012], and [0058]), hemp hearts (‘938, Paragraph [0070]), and chondurs crispus (‘938, Paragraph [0004]).
Sullivan Jr. et al. discloses using coconut in any form (‘938, Paragraphs [0035] and [0058]) but does not explicitly teach using young Thai coconut water or young Thai coconut meat in the drink composition.  Sullivan Jr. et al. also does not disclose using Medjool dates in the drink composition.
Quintero et al. discloses a coconut water beverage composition (‘003, Paragraph [0103]) comprising young Thai coconut water (‘003, Paragraphs [0097] and [0099]) or coconut meat (‘003, Paragraph [0007]).
Both Sullivan et al. and Quintero et al. are directed towards the same field of endeavor of coconut water containing compositions.  Sullivan Jr. et al. teaches using coconut in any form (‘938, Paragraphs [0035] and [0058]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the coconut water beverage composition of Sullivan et al. and use young Thai coconut water or young Thai coconut meat as one of the ingredients of the beverage composition as taught by Quintero et al. since the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination in view of Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (MPEP § 2144.07).  Quintero et al. teaches that there was known utility in using young Thai coconut water as well as coconut meat in making a beverage composition having a coconut water.  Furthermore, one of ordinary skill in the art would utilize young Thai coconut water since Quintero et al. teaches young coconuts contain a large quantity of water when immature and young (‘003, Paragraph [0003]).
Further regarding Claim 13, Sullivan et al. modified with Quintero et al. is silent regarding using Medjool dates in the drink composition.
Johnson discloses a nutritional composition for a beverage (‘001, Paragraph [0031]) comprising Medjool dates (‘001, Paragraph [0052]) and a plurality of ingredients (‘001, Paragraph [0028]).
Both Sullivan et al. and Johnson are directed towards the same field of endeavor of beverage compositions comprising a plurality of ingredients.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the beverage composition of Sullivan et al. and incorporate Medjool dates as taught by Johnson since the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination in view of Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (MPEP § 2144.07).  Johnson teaches that there was known utility in using Medjool dates as an ingredient in making a beverage composition.  Furthermore, one of ordinary skill in the art would utilize young Medjool dates based upon the particular flavor profile desired by a particular consumer.
Further regarding Claim 13, Sullivan et al. modified with Quintero et al. and Johnson is silent regarding the beverage composition being an infant formula, the plurality of ingredients being blended strained infant formula ingredients, and the young Thai coconut water being present in an amount having a percentage by mass of between 35% and 55% of the plurality of blended strained infant formula ingredients, the young Thai coconut meat being present in an amount having a percentage by mass of between 15% and 35% of the plurality of blended strained infant formula ingredients, the hemp hearts being present in an amount having a percentage by mass of between 5% and 15% of the plurality of blended strained infant formula ingredients, the Chondrus crispus being present in an amount having a percentage by mass of between 1% and 10% of the plurality of blended strained infant formula ingredients, and the Medjool dates being present in an amount having a percentage by mass of between 10% and 20% of the plurality of blended strained infant formula ingredients.
Galaffu et al. discloses food or beverage products for babies (‘464, Paragraph [0060]) comprising a fruit or vegetable juice composition (‘464, Paragraph [0063]) made with coconut (‘464, Paragraph [0026]) and containing additional vitamins, minerals and micronutrients in accordance with the recommended daily intake guidelines of government bodies (‘464, Paragraph [0064]) and that nutritional mineral deficiencies (micronutrient malnutrition) affects a large proportion of the human population (‘464, Paragraph [0002]).  Knight et al. discloses a juice beverage (‘580, Paragraph [0037]) that is filtered (‘580, Paragraph [0048]) wherein the juice is mixed together based upon a formula wherein the mixed juices are adjusted to match certain flavor profiles by adding amounts of juices and ingredients as needed for a variety of juice profiles (‘580, Paragraph [0019]).
Sullivan et al., Galaffu et al., and Knight et al. are all directed towards the same field of endeavor of juice beverage compositions.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the beverage composition of Sullivan et al. to be an infant formula beverage composition as taught by Galaffu et al. based upon the desired demographic of consumer.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the beverage composition of Sullivan et al. to use a plurality of blended strained ingredients as taught by Knight et al. in order to filter the juice to minimize off flavor profiles from high pressure on the juice pulp and to adjust the clarity of the final beverage product (‘580, Paragraph [0018]).  Additionally, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the amounts of the various ingredients of the beverage composition of Sullivan et al. since Knight et al. teaches that juices can be mixed together based on a formula wherein the mixed juices are adjusted to match certain flavor profiles depending upon the amounts of juices and ingredients added wherein different juice profiles can be made (‘580, Paragraph [0019]).  Additionally, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the amounts of the various ingredients of the beverage composition of Sullivan et al. since Galaffu et al. teaches that nutritional mineral deficiencies (micronutrient malnutrition) affects a large proportion of the human population (‘464, Paragraph [0002]) and that food or beverage compositions contain vitamins, minerals, and micronutrients in accordance with the recommendations of government bodies such as the recommended daily intake guidelines (‘464, Paragraph [0064]).  Differences in concentration of the ingredients of the beverage composition will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration of each ingredient of the beverage composition is critical.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation in view of In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP § 2144.05.II.A.).  One of ordinary skill in the art at the time of the invention would adjust the amounts and proportions of the beverage composition of Sullivan et al. based upon the desired flavor profile as suggested by Knight et al. (‘580, Paragraph [0019]) and to provide the desired degree of micronutrients to prevent nutritional mineral deficiencies (‘464, Paragraphs [0002] and [0064]).
Further regarding Claim 13, the coconut, hemp hearts, Chondrus cripus, and Medjool dates necessarily have a plurality of fibrous material portions.  Knight et al. discloses filtering the juice (‘580, Paragraph [0018]).  However, Sullivan et al. modified with Quintero et al., Johnson, Gallafu et al., and Knight et al. is silent regarding the plurality of blended strained infant formula ingredients comprising a plurality of refined fibrous material portions that each do not comprise any physical dimension greater than 0.125 inches.  However, the mere scaling up of a prior art beverage composition capable of being scaled up would not establish patentability in a claim to an old beverage composition so scaled in view of In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) (MPEP § 2144.04.IV.A.).
Further regarding Claim 13, in the event that it can be shown that the claimed physical dimensions of the plurality of refined fibrous material portions not being greater than 0.125 inches is critical, Dunn et al. discloses a mesh type feeder used to feed infants who are susceptible to choking while being fed (‘861, Paragraph [0002]) comprising a mesh enclosure having a plurality of holes wherein each hole is sized to be from about 0.020 inches to about 0.10 inches in diameter (‘861, FIG. 1) (‘861, Paragraph [0016]), which falls within the claimed physical dimension of the plurality of refined fibrous material portions not comprising any physical dimension greater than 0.125 inches.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the beverage composition of modified Sullivan et al. and filter out the plurality of blended strained infant formula ingredients to obtain a plurality of refined fibrous material portions that do not comprise any physical dimension greater than 0.125 inches as taught by Dunn et al. since where the claimed physical dimensions of the plurality of refined fibrous material portions falls within ranges disclosed by the prior art, a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).  One of ordinary skill in the art would adjust the size of plurality of refined fibrous material portions of modified Sullivan et al. in order to prevent choking in infants as suggested by Dunn et al. (‘861, Paragraph [0002]).
Further regarding Claim 13, the limitations “wherein the plurality of ingredients are combined and blended together for a first amount of time to define a first plurality of blended ingredients and wherein the first plurality of blended ingredients are filtered through a strainer” are product by process limitations.  Even though product by process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of al product does not depend on its method of production.  If the product in the product by process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process in view of In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (MPEP § 2113.I.).
Regarding Claims 14-15, the limitations “wherein non-liquid ingredients of the plurality of ingredients are combined and blended together for the first amount of time to define the first plurality of blended ingredients wherein liquid ingredients of the plurality of ingredients are added to the first plurality of blended ingredients and blended together for a second amount of time to define a second plurality of blended ingredients that are then filtered through the strainer” and “wherein the strainer comprises a pore diameter of no greater than 0.125 inches” are product by process limitations and as such are rejected for the same reasons regarding product by process as enumerated in the rejections of Claim 13 provided above.
Regarding Claim 16, Sullivan et al. discloses the plurality of ingredients comprising spirulina (‘938, Paragraphs [0035] and [0048]) and bladderwrack (‘938, Paragraph [0021]).
Regarding Claim 17, the limitations “wherein the plurality of ingredients are selected form an ingredient menu by an end consumer and wherein the ingredient menu is accessed by the end consumer through a graphical user interface” are intended use limitations regarding a method of using the beverage composition.  In this regard, applicant’s attention is invited to MPEP § 2114.I. and MPEP § 2114.II. which states features of an apparatus may be recited either structurally or functionally in view of In re Schreiber, 128 F.3d 1473, 1478, 44 USPQ2d 1429, 1432 (Fed. Cir. 1997).  If an examiner concludes that a functional limitation is an inherent characteristic of the prior art, then to establish a prima facie case of anticipation or obviousness, the examiner should explain that the prior art structure inherently possess the functionally defined limitations of the claimed apparatus in view of In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432. See also Bettcher Industries, Inc. v. Bunzl USA, Inc., 661 F.3d 629, 639-40,100 USPQ2d 1433, 1440 (Fed. Cir. 2011).  The burden then shifts to applicant to establish that the prior art does not possess the characteristic relied on in view of In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432; In re Swinehart, 439 F.2d 210, 213, 169 USPQ 226, 228 (CCPA 1971).  Additionally, apparatus claims cover what a device is, not what a device does in view of Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claimed in view of Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Furthermore, if the prior art structure is capable of performing the intended use, then it meets the claim.  These limitations do not further limit the characteristics of the claimed beverage composition.
Regarding Claim 18, Sullivan Jr. et al. discloses a beverage composition (drink) (‘938, Paragraph [0035]) comprising a plurality of ingredients comprising coconut water (‘938, Paragraphs [0005], [0012], and [0058]), hemp hearts (‘938, Paragraph [0070]), and chondurs crispus (‘938, Paragraph [0004]).
Sullivan Jr. et al. discloses using coconut in any form (‘938, Paragraphs [0035] and [0058]) but does not explicitly teach using young Thai coconut water or young Thai coconut meat in the drink composition.  Sullivan Jr. et al. also does not disclose using Medjool dates in the drink composition.
Quintero et al. discloses a coconut water beverage composition (‘003, Paragraph [0103]) comprising young Thai coconut water (‘003, Paragraphs [0097] and [0099]) or coconut meat (‘003, Paragraph [0007]).
Both Sullivan et al. and Quintero et al. are directed towards the same field of endeavor of coconut water containing compositions.  Sullivan Jr. et al. teaches using coconut in any form (‘938, Paragraphs [0035] and [0058]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the coconut water beverage composition of Sullivan et al. and use young Thai coconut water or young Thai coconut meat as one of the ingredients of the beverage composition as taught by Quintero et al. since the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination in view of Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (MPEP § 2144.07).  Quintero et al. teaches that there was known utility in using young Thai coconut water as well as coconut meat in making a beverage composition having a coconut water.  Furthermore, one of ordinary skill in the art would utilize young Thai coconut water since Quintero et al. teaches young coconuts contain a large quantity of water when immature and young (‘003, Paragraph [0003]).
Further regarding Claim 18, Sullivan et al. modified with Quintero et al. is silent regarding using Medjool dates in the drink composition.
Johnson discloses a nutritional composition for a beverage (‘001, Paragraph [0031]) comprising Medjool dates (‘001, Paragraph [0052]) and a plurality of ingredients (‘001, Paragraph [0028]).
Both Sullivan et al. and Johnson are directed towards the same field of endeavor of beverage compositions comprising a plurality of ingredients.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the beverage composition of Sullivan et al. and incorporate Medjool dates as taught by Johnson since the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination in view of Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (MPEP § 2144.07).  Johnson teaches that there was known utility in using Medjool dates as an ingredient in making a beverage composition.  Furthermore, one of ordinary skill in the art would utilize young Medjool dates based upon the particular flavor profile desired by a particular consumer.
Further regarding Claim 18, Sullivan et al. modified with Quintero et al. and Johnson is silent regarding the beverage composition being an infant formula, the plurality of ingredients being blended strained infant formula ingredients, and the young Thai coconut water being present in an amount having a percentage by mass of between 35% and 55% of the plurality of blended strained infant formula ingredients, the young Thai coconut meat being present in an amount having a percentage by mass of between 15% and 35% of the plurality of blended strained infant formula ingredients, the hemp hearts being present in an amount having a percentage by mass of between 5% and 15% of the plurality of blended strained infant formula ingredients, the Chondrus crispus being present in an amount having a percentage by mass of between 1% and 10% of the plurality of blended strained infant formula ingredients, and the Medjool dates being present in an amount having a percentage by mass of between 10% and 20% of the plurality of blended strained infant formula ingredients.
Galaffu et al. discloses food or beverage products for babies (‘464, Paragraph [0060]) comprising a fruit or vegetable juice composition (‘464, Paragraph [0063]) made with coconut (‘464, Paragraph [0026]) and containing additional vitamins, minerals and micronutrients in accordance with the recommended daily intake guidelines of government bodies (‘464, Paragraph [0064]) and that nutritional mineral deficiencies (micronutrient malnutrition) affects a large proportion of the human population (‘464, Paragraph [0002]).  Knight et al. discloses a juice beverage (‘580, Paragraph [0037]) that is filtered (‘580, Paragraph [0048]) wherein the juice is mixed together based upon a formula wherein the mixed juices are adjusted to match certain flavor profiles by adding amounts of juices and ingredients as needed for a variety of juice profiles (‘580, Paragraph [0019]).
Sullivan et al., Galaffu et al., and Knight et al. are all directed towards the same field of endeavor of juice beverage compositions.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the beverage composition of Sullivan et al. to be an infant formula beverage composition as taught by Galaffu et al. based upon the desired demographic of consumer.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the beverage composition of Sullivan et al. to use a plurality of blended strained ingredients as taught by Knight et al. in order to filter the juice to minimize off flavor profiles from high pressure on the juice pulp and to adjust the clarity of the final beverage product (‘580, Paragraph [0018]).  Additionally, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the amounts of the various ingredients of the beverage composition of Sullivan et al. since Knight et al. teaches that juices can be mixed together based on a formula wherein the mixed juices are adjusted to match certain flavor profiles depending upon the amounts of juices and ingredients added wherein different juice profiles can be made (‘580, Paragraph [0019]).  Additionally, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the amounts of the various ingredients of the beverage composition of Sullivan et al. since Galaffu et al. teaches that nutritional mineral deficiencies (micronutrient malnutrition) affects a large proportion of the human population (‘464, Paragraph [0002]) and that food or beverage compositions contain vitamins, minerals, and micronutrients in accordance with the recommendations of government bodies such as the recommended daily intake guidelines (‘464, Paragraph [0064]).  Differences in concentration of the ingredients of the beverage composition will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration of each ingredient of the beverage composition is critical.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation in view of In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP § 2144.05.II.A.).  One of ordinary skill in the art at the time of the invention would adjust the amounts and proportions of the beverage composition of Sullivan et al. based upon the desired flavor profile as suggested by Knight et al. (‘580, Paragraph [0019]) and to provide the desired degree of micronutrients to prevent nutritional mineral deficiencies (‘464, Paragraphs [0002] and [0064]).
Further regarding Claim 18, the coconut, hemp hearts, Chondrus cripus, and Medjool dates necessarily have a plurality of fibrous material portions.  Knight et al. discloses filtering the juice (‘580, Paragraph [0018]).  However, Sullivan et al. modified with Quintero et al., Johnson, Gallafu et al., and Knight et al. is silent regarding the plurality of blended strained infant formula ingredients comprising a plurality of refined fibrous material portions that each do not comprise any physical dimension greater than 0.125 inches.  However, the mere scaling up of a prior art beverage composition capable of being scaled up would not establish patentability in a claim to an old beverage composition so scaled in view of In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) (MPEP § 2144.04.IV.A.).
Further regarding Claim 18, in the event that it can be shown that the claimed physical dimensions of the plurality of refined fibrous material portions not being greater than 0.125 inches is critical, Dunn et al. discloses a mesh type feeder used to feed infants who are susceptible to choking while being fed (‘861, Paragraph [0002]) comprising a mesh enclosure having a plurality of holes wherein each hole is sized to be from about 0.020 inches to about 0.10 inches in diameter (‘861, FIG. 1) (‘861, Paragraph [0016]), which falls within the claimed physical dimension of the plurality of refined fibrous material portions not comprising any physical dimension greater than 0.125 inches.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the beverage composition of modified Sullivan et al. and filter out the plurality of blended strained infant formula ingredients to obtain a plurality of refined fibrous material portions that do not comprise any physical dimension greater than 0.125 inches as taught by Dunn et al. since where the claimed physical dimensions of the plurality of refined fibrous material portions falls within ranges disclosed by the prior art, a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).  One of ordinary skill in the art would adjust the size of plurality of refined fibrous material portions of modified Sullivan et al. in order to prevent choking in infants as suggested by Dunn et al. (‘861, Paragraph [0002]).
Further regarding Claim 18, the limitations “wherein non-liquid ingredients of the plurality of ingredients are combined and blended together for a first amount of time to define a first plurality of blended ingredients wherein liquid ingredients of the plurality of ingredients are added to the first plurality of blended ingredients and blended together for a second amount of time to define a second plurality of blended ingredients wherein the second plurality of blended ingredients are filtered through a strainer having a pore diameter of no greater than 0.125 inches” are product by process limitations.  Even though product by process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of al product does not depend on its method of production.  If the product in the product by process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process in view of In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (MPEP § 2113.I.).
Regarding Claims 19-20, the limitations “wherein the filtered second plurality of blended ingredients are packaged into a thermally robust container” and “wherein the thermally robust container comprises a threaded aperture having dimensions to accept a threaded screw cap of a baby bottle nipple” are intended use limitations regarding the beverage composition.  In this regard, applicant’s attention is invited to MPEP § 2114.I. and MPEP § 2114.II. which states features of an apparatus may be recited either structurally or functionally in view of In re Schreiber, 128 F.3d 1473, 1478, 44 USPQ2d 1429, 1432 (Fed. Cir. 1997).  If an examiner concludes that a functional limitation is an inherent characteristic of the prior art, then to establish a prima facie case of anticipation or obviousness, the examiner should explain that the prior art structure inherently possess the functionally defined limitations of the claimed apparatus in view of In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432. See also Bettcher Industries, Inc. v. Bunzl USA, Inc., 661 F.3d 629, 639-40,100 USPQ2d 1433, 1440 (Fed. Cir. 2011).  The burden then shifts to applicant to establish that the prior art does not possess the characteristic relied on in view of In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432; In re Swinehart, 439 F.2d 210, 213, 169 USPQ 226, 228 (CCPA 1971).  Additionally, apparatus claims cover what a device is, not what a device does in view of Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claimed in view of Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Furthermore, if the prior art structure is capable of performing the intended use, then it meets the claim.  These limitations do not further limit the characteristics of the claimed beverage composition.  It is noted that the claims are directed towards a beverage composition and not towards a packaged beverage product.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Sullivan Jr. et al. US 2021/0352938 in view of Quintero et al. US 2017/0209003, Johnson US 2006/0040001, Galaffu et al. US 2019/0388464, and Knight et al. US 2017/0238580 as applied to claim 1 above in further view of  Kimes US 2016/0219908 or alternatively Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Sullivan Jr. et al. US 2021/0352938 in view of Quintero et al. US 2017/0209003, Johnson US 2006/0040001, Galaffu et al. US 2019/0388464, Knight et al. US 2017/0238580, and Dunn et al. US 2005/0245861 as applied to claim 1 above in further view of Kimes US 2016/0219908.
Regarding Claim 2, the Medjool dates of Johnson would necessarily have date sugar.
Sullivan Jr. et al. discloses using coconut in any form (‘938, Paragraphs [0035] and [0058]).
Sullivan Jr. et al. modified with Quintero et al., Johnson, Galaffu et al., Knight et al., and Dunn et al. is silent regarding the young Thai coconut meat comprising coconut shavings.
Kimes discloses coconut meat and coconut water being collected separately and stored in containers wherein coconut meat is reduced to small pieces by chopping and grinding ten smaller pieces of coconut meat being blended with coconut water to obtain a coconut meat puree wherein the mixture is then sieved using a stainless steel strainer (‘908, Paragraph [0045]).  The disclosure of the coconut meat being reduced to small pieces by chopping and grinding reads on the claimed coconut shavings.
Both Sullivan Jr. et al. and Kimes are directed towards the same field of endeavor of beverage compositions comprising coconut.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the beverage composition of Sullivan et al. and incorporate coconut shavings as taught by Kimes based upon the desired texture by a particular consumer.
Claims 6-7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan Jr. et al. US 2021/0352938 in view of Quintero et al. US 2017/0209003, Johnson US 2006/0040001, Galaffu et al. US 2019/0388464, and Knight et al. US 2017/0238580 as applied to claim  5 or claim 16 above in further view of  Wallace US 2019/0066534 or alternatively Claims 6-7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan Jr. et al. US 2021/0352938 in view of Quintero et al. US 2017/0209003, Johnson US 2006/0040001, Galaffu et al. US 2019/0388464, Knight et al. US 2017/0238580, and Dunn et al. US 2005/0245861 as applied to claim 5 or claim 16 above in further view of Wallace US 2019/0066534.
Regarding Claims 6-7 and 17, the limitations “wherein the plurality of ingredients are selected from an ingredient menu by an end consumer,” “wherein the ingredient menu is accessed by the end consumer through a graphical user interface,” and “wherein each of the plurality of ingredients selected from the ingredient menu by the end consumer are further selected by the end consumer to be in one or more of whole form, chopped form, diced form, shredded form, crushed form, desiccated form, ground form, powdered form, baked form, toasted form, blended form, pulverized form, or juiced form” are product by process limitations and as such are rejected for the same reasons regarding product by process limitations enumerated in the rejections of Claim 1 above.  However, in the event that it can be shown that the process limitations necessarily results in a different beverage composition, Wallace discloses a smart app that presents a user with a user interface that provides menus and menu options wherein the user interface provides a means for entering, searching, storing, and identifying user inputs, information, and data to identify recipes wherein the smart app receives commands or instructions via various methods for user inputs such as a graphical user interface (touchscreen display) (‘534, Paragraph [0037]) wherein the app can be used for a coconut water recipe (‘534, Paragraph [0021]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the beverage composition of modified Sullivan Jr. et al. and incorporate the plurality of ingredients to be selected from an ingredient menu by an end consumer through a graphical user interface in the form of a touchscreen display as taught by Wallace in order to allow the user to easily select the ingredients for a beverage composition containing coconut water.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Sullivan Jr. et al. US 2021/0352938 in view of Quintero et al. US 2017/0209003, Johnson US 2006/0040001, Galaffu et al. US 2019/0388464, and Knight et al. US 2017/0238580 as applied to claim 18 above in further view of Howe US 2015/0223509 or alternatively Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Sullivan Jr. et al. US 2021/0352938 in view of Quintero et al. US 2017/0209003, Johnson US 2006/0040001, Galaffu et al. US 2019/0388464, Knight et al. US 2017/0238580, and Dunn et al. US 2005/0245861 as applied to claim 18 above in further view of Howe US 2015/0223509.
Regarding Claim 19, the limitations “wherein the filtered second plurality of blended ingredients are packaged into a thermally robust container” are intended use limitations and are rejected for the same reasons enumerated in the rejections of Claim 19 provided above.  However, in the event that it can be argued that the claims are directed towards a packaged food product containing the beverage composition, Howe discloses a packaged thermally robust container (stainless steel container) containing coconut water (‘509, Paragraph [0029]).
Both Sullivan Jr. et al. and Howe are directed towards the same field of endeavor of beverage compositions containing coconut water.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Sullivan Jr. et al. and package the coconut containing beverage composition into a robust container in the form of a stainless steel container as taught by Howe in order to provide a container for holding the coconut containing beverage composition.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Sullivan Jr. et al. US 2021/0352938 in view of Quintero et al. US 2017/0209003, Johnson US 2006/0040001, Galaffu et al. US 2019/0388464, Knight et al. US 2017/0238580, and Howe US 2015/0223509 as applied to claim 19 above in further view of Rodella US 2017/0233147 or alternatively Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Sullivan Jr. et al. US 2021/0352938 in view of Quintero et al. US 2017/0209003, Johnson US 2006/0040001, Galaffu et al. US 2019/0388464, Knight et al. US 2017/0238580, Dunn et al. US 2005/0245861, and Howe US 2015/0223509 as applied to claim 19 above in further view of Rodella US 2017/0233147.
Regarding Claim 20, the limitations “the thermally robust container comprising a threaded aperture having dimensions to accept a threaded screw cap of a baby bottle nipple” are intended use limitations and are rejected for the same reasons enumerated in the rejections of Claim 19 provided above.  However, in the event that it can be argued that the claims are directed towards a packaged food product containing the beverage composition, Rodella discloses a packaging receptacle for liquid contents containing coconut water or baby food (‘147, Paragraph [0043]) and a threaded aperture (‘147, Paragraph [0067]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Sullivan Jr. et al. and package the coconut containing beverage composition into a robust container comprising a threaded aperture having dimensions to accept a threaded screw cap of a baby bottle nipple since Rodella teaches that it was known in the beverage container art to utilize a threaded container to store a beverage composition containing coconut water.

Response to Arguments
Examiner notes that the previous Claim Objections and rejections to 35 USC 112(b) have been withdrawn in view of the amendments.
Examiner also notes that new rejections to 35 USC 112(b) have been made in view of the amendments.
Applicant’s arguments with respect to Claims 1-20 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Examiner notes that the current rejection relies upon the combination of prior art of Sullivan al. in view of Quintero et al., Johnson, Galaffu et al., and Knight et al. to reject Claim 1 or alternatively the current rejection relies upon the combination of prior art of Sullivan al. in view of Quintero et al., Johnson, Galaffu et al., Knight et al., and Dunn et al. to reject Claim 1.  Galaffu et al. is currently being relied upon to teach the limitations regarding the beverage composition being an infant formula.  Knight et al. is currently being relied upon to teach that one of ordinary skill in the art would adjust the amounts of individual ingredients in the beverage composition based upon the desired flavor profile.  Dunn et al. is currently being relied upon to teach the limitations regarding the physical dimensions of the plurality of refined fibrous material portions.
Applicant's arguments filed August 26, 2022 regarding unexpected results of the claimed ranges have been fully considered but they are not persuasive.
Applicant argues on Page 11-12 of the Remarks with respect to the criticality of the claimed ranges of the proportions of each of the claimed ingredients used in the beverage composition that the criticality of each of the claimed ranges in combination is rooted not only in the desired texture and taste of the product composition but that the novel proportional range that the ingredients are utilized in the composition provides the vital and micronutrients that lead to proper development of an infant who is not able to be breastfed.  Applicant contends that if the novel proportional range is not followed for the listed ingredients, then the infant will not receive the required amounts of the vital macro and micronutrients from the composition and leads to the infant developing physical disorders, mental disorders, motor disorders, cognitive disorders, disfigurement, chronic illness, decreased lifespan, and infant mortality.
Examiner argues that arguments of counsel cannot take the place of factually supported objective evidence in view of In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984) (MPEP § 2145).  Furthermore, attorney statement which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results in view of In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965) (MPEP § 716.01(c).II.).  Applicant has not presented any experimental data showing that the claimed amounts of ingredients will lead to the infant developing physical disorders.  Due to the absence of tests comparing applicant’s beverage composition with those of the closest prior art, applicant’s assertions of unexpected results constitute mere argument in view of  In re Lindner, 457 F.2d 506, 508, 173 USPQ 356, 358 (CCPA 1972); Ex parte George, 21 USPQ2d 1058 (Bd. Pat. App. & Inter. 1991) (MPEP § 716.01(c).I.).  Additionally, applicant’s assertion that the infant will not receive the required amounts of macro and micronutrients from the composition is incorrect.  The amount of macro and micronutrients derived from the beverage composition depends upon the total amount of beverage administered to the infant.  For example, an infant formula beverage having a volume of 16 ounces having the claimed ingredients of the beverage composition in the claimed proportions would provide significantly more macro and micronutrients to an infant compared to an infant formula beverage having a smaller volume of 4 ounces having the claimed ingredients of the beverage composition in the claimed proportions.  The amounts of nutrients provided to the infant also depends on the total volume of the beverage.  The claims do not recite any particular volume of the total volume of the beverage.  Therefore, this argument is not found persuasive.
Applicant argues on Pages 12-13 of the Remarks with respect to the criticality of the claimed ranges of the proportions of each of the claimed ingredients used in the beverage composition that a human infant roughly requires a daily consumption of various macro and micronutrients and lists several daily consumption rates of various vitamins and nutrients and alleges that failure to provide these to the infant will have dire consequences for the infant.  Applicant contends that the claimed amounts of the infant formula beverage composition meets the infant dietary requirements and that skewing above or below the claimed ranges will provide a nutrient deficiency to the infant in one or more nutrient categories while simultaneously risking passage of an upper recommended limit of one or more nutrient categories.
Examiner again argues that the amounts of nutrients provided to the infant also depends on the total volume of the beverage.  The claims do not recite any particular volume of the total volume of the beverage.  Additionally, it is unknown what source applicant’s statement that a human infant roughly requires a daily consumption of various macro and micronutrients in the listed amounts is taken from.  Arguments of counsel cannot take the place of factually supported objective evidence in view of In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984) (MPEP § 2145).  Furthermore, Bartholmey et al. US 6,051,261 discloses an infant beverage (juice) (‘261, Column 1, lines 41-56) wherein the amount of vitamin C needed to provide a single serving of juice products with 100% of the recommended daily nutritional requirements for Vitamin C is dependent on the serving size wherein the typical serving size of a juice product for an infant is about 4 fluid ounces (‘261, Column 3, lines 3-35) wherein the juice product is strained (‘261, Column 5, lines 13-19).  Applicant has not claimed any particular amount of the serving size of the juice, which would affect the amount of nutrients delivered to the infant.  Additionally, Rea US 2011/0311684 discloses that the daily recommended intakes (DRI) of nutrients are defined periodically by the Institute of Medicine of the National Academies (IOM) wherein there are levels for infants and that for each nutrient the IOM establishes several levels such as the Daily Recommended Intakes (DRI) and the Tolerable Upper Intake Level (UL) (‘684, Paragraph [0023]) wherein the Daily Recommended Intakes (DRI) is defined by the IOM as an estimate of the minimum daily average dietary intake level that meets the nutrient requirements of nearly all healthy individuals in a particular life stage and gender group (‘684, Paragraph [0024]) and the Tolerable Upper Intake Level (UL) is defined as the highest average daily nutrient intake level that is likely to pose no risk of adverse health effects to almost all individuals in the general population wherein as intake increases above the UL the potential risk of adverse effects may increase (‘684, Paragraph [0025]).  Also, Fanning et al. US 2015/0011468 discloses liquid nutritional composition containing nutrients that include vitamins and minerals wherein the recommended daily requirements of vitamins and minerals can be specified for various population subgroups such as recommended intakes for infants 0-6 months and infants 6-12 months (‘468, Paragraph [0120]).  Fanning et al. establishes that infants can be categorized as 0-6 month and 6-12 months.  The recommended daily requirements for various vitamins and minerals depends on the age of the infant.  Infants who are 6-12 months old require more nutrients than infants who are 0-6 months old.  Additionally, Zelkha et al. US 2009/0297683 discloses a foodstuff comprising tomato components wherein the amount of tomato components added to the foodstuff is adjusted so that the consumption of the foodstuff provides an effective dosage of phytonutrients in order to achieve the desired health benefit without affecting the typical flavor of the food wherein the amount varies according to the type of food and to the size of the serving wherein the amount of tomato components added to foodstuffs affects the daily intake of nutrients (‘683, Paragraph [0016]).  Zelkha et al. establishes that the amount of nutrients in the food is affected by the serving size of the food.  Foods that are served in smaller serving sizes would have smaller amounts of nutrients than foods that are served in larger serving sizes.  The claims do not specify any particular serving size of the infant formula.  Therefore, applicant has not provided any objective evidence supporting the allegation that the claimed proportions of ingredients of the infant formula is critical and has not asserted anything that was not known in the food and beverage art.
Applicant argues on Pages 13-14 of the Remarks with respect to the criticality of the claimed ranges of the size of the plurality of strained infant formula ingredients comprising a plurality of refined fibrous material portions that do not comprise any physical dimension greater than 0.125 inches that blending of the infant formula ingredients is designed to process the whole foods into a semiliquid form comprising liquid and refined fibrous material portions of varying physical dimensions from the claimed ingredients and that refined fibrous material portions having a physical dimension so large that they pose a risk to the infant choking or preventing the composition from being sucked out of a bottle.  Applicant contends that it is advantageous to strain out all refined fibrous material portions but it is not advantageous to strain out all refined fibrous material portions regardless of physical dimension since refined fibrous material portions of smaller physical dimension are beneficial to the infant’s nutrient intake, digestion, and overall health and do not pose the risk of choking or clogging.
Examiner first notes that Dunn et al. explicitly teaches the claimed size of the refined fibrous material portions.  Additionally, applicant’s assertion that large fibrous material portions present a choking hazard was well known in the art at the time of the invention.  Stone et al. US 2015/0230513 discloses an infant soft food composition manufactured to specific sizes for portion control and to mitigate choking (‘513, Paragraph [0042]).  Applicant has not asserted anything that was not known in the art with respect to the fact that food particle sizes that are relatively large present a choking hazard to infants.  Additionally, arguments of counsel cannot take the place of factually supported objective evidence in view of In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984) (MPEP § 2145).  Furthermore, attorney statement which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results in view of In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965) (MPEP § 716.01(c).II.).  Applicant has not presented any experimental data showing that the claimed sizes of the plurality of refined fibrous material portions provides any critical function over the prior art that was unexpected.  Knight et al. teaches filtering juices to minimize off flavor profiles on the juice pulp (‘580, Paragraph [0048]).  Therefore, applicant has not provided any objective evidence supporting the allegation that the claimed size of the plurality of refined fibrous material portions of the infant formula is critical and has not asserted anything that was not known in the food and beverage art.
Regarding applicant’s comments on Page 14-15 of the Remarks with respect to Kimes relating to the rejections of Claim 1, Examiner notes that Claim 1 is not currently being rejected using Kimes.  Applicant has not addressed the merits of the rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bromley US 2015/0110924 discloses a food or beverage composition used in infant formula (‘924, Paragraph [0355]) wherein the concentration of one or more ingredients can be adjusted so that the food or beverage has desired properties (‘924, Paragraph [0428]) wherein a filter is used to remove impurities in the ingredients from the final concentrate (‘924, Paragraph [0670]) wherein any well known filter can be used (‘924, Paragraph [0674]) wherein the extract is filtered (‘924, Paragraph [0391]).
Bartholmey et al. US 6,051,261 discloses an infant beverage (juice) (‘261, Column 1, lines 41-56) wherein the amount of vitamin C needed to provide a single serving of juice products with 100% of the recommended daily nutritional requirements for Vitamin C is dependent on the serving size wherein the typical serving size of a juice product for an infant is about 4 fluid ounces (‘261, Column 3, lines 3-35) wherein the juice product is strained (‘261, Column 5, lines 13-19).
Stone et al. US 2015/0230513 discloses an infant soft food composition manufactured to specific sizes for portion control and to mitigate choking (‘513, Paragraph [0042]).
Rea US 2011/0311684 discloses that the daily recommended intakes (DRI) of nutrients are defined periodically by the Institute of Medicine of the National Academies (IOM) wherein there are levels for infants and that for each nutrient the IOM establishes several levels such as the Daily Recommended Intakes (DRI) and the Tolerable Upper Intake Level (UL) (‘684, Paragraph [0023]) wherein the Daily Recommended Intakes (DRI) is defined by the IOM as an estimate of the minimum daily average dietary intake level that meets the nutrient requirements of nearly all healthy individuals in a particular life stage and gender group (‘684, Paragraph [0024]) and the Tolerable Upper Intake Level (UL) is defined as the highest average daily nutrient intake level that is likely to pose no risk of adverse health effects to almost all individuals in the general population wherein as intake increases above the UL the potential risk of adverse effects may increase (‘684, Paragraph [0025]).
Horn US 2016/0192689 discloses food compositions comprising compounds and supplements in quantities sufficient to correlate with recommended daily allowances (‘689, Paragraph [0401]).
Fanning et al. US 2015/0011468 discloses liquid nutritional composition containing nutrients that include vitamins and minerals wherein the recommended daily requirements of vitamins and minerals can be specified for various population subgroups such as recommended intakes for infants 0-6 months and infants 6-12 months (‘468, Paragraph [0120]).
Zelkha et al. US 2009/0297683 discloses a foodstuff comprising tomato components wherein the amount of tomato components added to the foodstuff is adjusted so that the consumption of the foodstuff provides an effective dosage of phytonutrients in order to achieve the desired health benefit without affecting the typical flavor of the food wherein the amount varies according to the type of food and to the size of the serving wherein the amount of tomato components added to foodstuffs affects the daily intake of nutrients (‘683, Paragraph [0016]).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICSON M LACHICA whose telephone number is (571)270-0278. The examiner can normally be reached M-F, 8:30am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICSON M LACHICA/Examiner, Art Unit 1792